     Case 3:18-cv-00780-REP Document 29 Filed 08/02/19 Page 1 of 2 PageID# 222




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


UHURU ROWE,

               Plaintiff,

v.                                                CASE NO. 3:18cv780

HAROLD W. CLARKE, et al.,

               Defendants.



         MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

         Defendants Harold W. Clarke, Michelle Carpenter, Natasha Perkerson, T.L. Birckhead,

T. Darden, Tracy Ray, and Gregory L. Holloway, by counsel, hereby move this Honorable Court

to dismiss the claims against them pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6). These defendants submit that Plaintiff’s Second Amended Complaint fails to state a

claim against them and that Plaintiff lacks standing to seek injunctive relief from Defendant

Clarke. Accordingly, these Defendants move for dismissal from this matter for the reasons

outlined in the memorandum accompanying this Motion.


                                           Respectfully submitted,

                                           HAROLD W. CLARKE, MICHELLE
                                           CARPENTER, NATASHA PERKERSON, T.L.
                                           BIRCKHEAD, T. DARDEN, TRACY RAY, and
                                           GREGORY L. HOLLOWAY


                                    By:           s/Laura Maughan
                                           Laura Maughan, VSB#87798
                                           Assistant Attorney General
  Case 3:18-cv-00780-REP Document 29 Filed 08/02/19 Page 2 of 2 PageID# 223



                                              Office of the Attorney General
                                              Criminal Justice & Public Safety Division
                                              202 North 9th Street
                                              Richmond, Virginia 23219
                                              (804) 786-0030
                                              (804) 786-4239 (Fax)
                                              Email: lmaughan@oag.state.va.us


                                 CERFIFICATE OF SERVICE

       I hereby certify that on the 2nd day of August, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notification of such

filing (NEF) to the following: Jeffrey E. Fogel, 913 W. Jefferson Street, Charlottesville, Virginia,

22902, jeff.fogel@gmail.com, Attorney for Plaintiff.




                                      By:            s/Laura Maughan
                                              Laura Maughan, VSB#87798
                                              Assistant Attorney General




                                                 2
